Citation Nr: 0418769	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-15 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Propriety of the initial 10 percent evaluation for 
chondromalacia of the right knee.

2.  Propriety of the initial 10 percent evaluation for 
chondromalacia of the left knee.

4.  Entitlement to an effective date earlier than April 27, 
2001, for the award of service connection for chondromalacia 
of both knees.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1972 to December 
1974.

This appeal arises from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.  In this decision, the RO granted 
entitlement to service connection for bilateral 
chondromalacia of the knees, and determined an initial 
evaluation of each knee as 10 percent disabling with an 
effective date from April 27, 2001.

The veteran was afforded a hearing before the Board of 
Veterans' Appeals (Board) in March 2004.  The Veterans Law 
Judge (VLJ) that conducted this hearing will make the final 
determination in this case.  See 38 U.S.C.A. §§ 7102(a), 
7107(c) (West 2002).  During this hearing, the veteran 
expressed his desire to submit a claim for entitlement to 
service connection for a low back disability arising from his 
service-connected bilateral knee disability.  This matter is 
referred to the RO for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

At his Board hearing, the veteran testified that he had been 
treated on a regular basis at the VA Medical Center in 
Baltimore since 2000.  These records are not contained in the 
claims file.  On remand, these VA treatment records must be 
obtained and incorporated into the veteran's claims file.  
See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2003).  

At his hearing, the veteran also complained that his 
bilateral knee disorder had worsened in severity since his 
most recent VA examination in January 2003, and requested 
another examination.  Accordingly, on remand he should be re-
examined by VA.  

Finally, section 5103(a), title 38, U.S. Code, as amended by 
the Veterans Claims Assistance Act of 2000 (VCAA), provides 
the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").

The veteran has not been provided a letter addressing the 
evidence necessary to substantiate his claims for increased 
evaluations of his bilateral knee disability and an earlier 
effective date for service connection of his bilateral knee 
disability, and which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf in connection with this 
claim.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); see generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Further, he has not been requested to 
provide any evidence in his possession that pertains to these 
claims.  Thus, the veteran must be provided the above notice 
prior to consideration of the issues on appeal.

Accordingly, the case is hereby REMANDED for the following:

1.  Inform the veteran of (1) the 
information and evidence not of record that 
is necessary to substantiate the claims for 
increased ratings and an earlier effective 
date; (2) the information and evidence that 
VA will seek to obtain on his behalf; (3) 
the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claims.  A 
copy of this notification must be 
associated with the claims folder.  

2.  All of the veteran's inpatient and 
outpatient treatment records from the VA 
Medical Center in Baltimore, Maryland, 
dated from January 2000 to the present 
time, should be requested.  These records 
must be associated with the veteran's 
claims file.

3.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, schedule the veteran 
for a VA orthopedic examination, limited to 
the knees.  

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests, including 
x-rays if indicated, should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.

The examiner should identify all residuals 
attributable to the veteran's service-
connected chondromalacia of both knees. 

The examiner should report the range of 
motion measurements for the knees in 
degrees, and should also indicate what 
would be the normal range of motion for the 
left knee.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the knees are used 
repeatedly.  All limitation of function 
must be identified.   If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should also state whether 
there is any evidence of recurrent 
subluxation or lateral instability of the 
knees, and if so, to what extent.  

Any indications that the veteran's 
complaints of pain or other symptomatology 
are not in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Thereafter, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




